Citation Nr: 0313779	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-03 217	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
North Little Rock, Arkansas RO that denied claims of 
entitlement to an increased rating for PTSD and entitlement 
to TDIU.  In May 1999, the veteran testified at a hearing at 
the RO.  In May 2001, it was noted that the veteran had 
become a resident of Oklahoma and jurisdiction of his claims 
file was transferred to the Muskogee, Oklahoma RO.

Previously, this case was before the Board in November 2001 
when it was remanded, in part, for additional development. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
exaggerated startle response, hypervigilence, irritability, 
nightmares, occasional flashbacks, poor to fair 
concentration, sleep disturbance, and occasional decrease in 
work efficiency; the veteran generally functions adequately 
without problems with speech, memory, judgment, or insight.

2.  The veteran's service-connected diabetes mellitus 
requires that he take insulin and such medication has no 
reported side effects. 

3.  Service connection is in effect for PTSD, evaluated as 30 
percent disabling, and for diabetes mellitus II, evaluated as 
20 percent disabling.  The veteran's combined disability 
rating is 40 percent.

4.  The highest level of education attained by the veteran 
was the 10th grade. 

5.  The veteran was last employed in July 1992.

6.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.130 (Diagnostic 
Code 9411) (2002).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected PTSD is currently rated as 
30 percent disabling under 38 C.F.R. § 4.130 (Diagnostic Code 
9411) (2002).  Under these criteria, a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2002).  A 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

In the veteran's case, VA outpatient treatment reports show 
that, in September 1998, the veteran's mood was described as 
one where he was happy most of the time although a mildly 
depressed affect was also noted.  He reported experiencing 
some problems with temper and exaggerated startle response.  
He slept three to four hours each night.  A global assessment 
of functioning (GAF) score of 55 was assigned due to PTSD 
with a notation of a score of 75 in the prior year.  In 
November 1998, the veteran's mood was described as one where 
he was happy most of the time.  A GAF score of 60 was 
assigned.  

The evidence of record further includes a decision by the 
Social Security Administration (SSA), dated in July 1993, 
reflecting that the veteran was awarded disability benefits 
based primarily on a diagnosis of postoperative coronary 
artery disease.  Private medical records also include a July 
1992 opinion from Dr. C.I. indicating that the veteran was 
followed for coronary arthrosclerosis, status post 
percutaneous transluminal coronary angioplasty, and, since 
July 1992, the veteran was totally and permanently disabled 
from his heart condition.

Pursuant to the Board's November 2001 remand, a VA 
examination was conducted in July 2002.  At the July 2002 
examination, the veteran reported having had sleep 
disturbances, flashbacks including at a Chinese restaurant 
when he saw a Chinese waiter staring at him, difficulty being 
near water at night, inability to leave the house at night if 
it was not well lighted, and irritability.  He reported that 
he tried to be social but had few friends.  He liked being 
around his children and grandchildren, and enjoyed 
barbecuing.  He noted that he was still cautious and looked 
out of the window often to insure that everything was okay.  
He complained of exaggerated startle response and noted that 
when approached from behind, he has knocked people down 
before.  He tried to avoid thinking of his past experiences, 
engaging in conversations about his Vietnam experiences, and 
Chinese restaurants.  He reported that he did not have 
detached feelings, and was very close to his wife, children, 
and grandchildren.  He reported that he had not worked since 
1992 due to heart trouble.  He still enjoyed fishing, 
building things, and cutting firewood to the extent that he 
could.  He was able to maintain his house and perform 
activities of daily living without difficulty.

At the time of the examination, the veteran was alert, 
coherent, and oriented times four.  He was cooperative and 
his speech was clear.  Psychomotor agitation or depression 
was not noted.  There were no memory impairments noted.  He 
described his moods as being "up and down."  His affect was 
not entirely congruent with his subjective report.  He did 
not appear to be irritable.  His facial expression was happy 
and his affect appeared bright.  His thought processes were 
logical and goal oriented.  He did not exhibit flight of 
ideas, loose associations, intellectual impoverishment, 
derailment, guilt, or somatic complaints.  He denied 
obsessions, compulsions, phobias, or thoughts of self-
deprecation.  He tended to be generally suspicious of others.  
He denied suicidal thoughts, homicidal thoughts, assaultive 
thoughts, antisocial thoughts, hallucinations, delusions, 
paranoid ideation, ideas of reference, ideas of influence, or 
depersonalization.  He was able to think abstractly.  He had 
adequate judgment based on responses to simple theoretical 
scenarios but had some difficulties on more complex ones.  He 
appeared to have some insight into his illness.  The veteran 
was able to maintain interpersonal relationships, and was 
close to his family, who was supportive.  He had good 
community involvement and often went to the library.  He 
appeared to have a stable living environment.  A GAF score of 
65 was assigned.  The diagnosis was chronic PTSD, with 
delayed onset, of mild intensity.  

The July 2002 VA examiner noted that the symptoms supporting 
a diagnosis of PTSD included exaggerated startle response, 
hypervigilence, irritability, nightmares, occasional 
flashbacks, poor to fair concentration, and avoidance of 
thoughts, conversations, or people who reminded him of 
Vietnam.  The veteran appeared to be cognitively intact, he 
was social with family members, and had a few friends.  The 
examiner opined that the GAF score of 65 indicates that the 
veteran had mild symptoms and that he was generally 
functioning adequately.  The veteran had meaningful 
interpersonal relationships, at least with family members.  
The examiner noted that the veteran had driven a truck until 
1988 and had worked as a guard until 1992.  The veteran's 
inability to drive a truck was related to a leg injury after 
pulling tendons.  The examiner determined that if the veteran 
found gainful employment again, it would probably have to be 
in a well-lit working environment.  Because of the veteran's 
physical disabilities, the veteran would probably not be able 
to stand on his feet for long periods of time.  The examiner 
further noted that, based on the veteran's report, the 
veteran would not be able to work in a restaurant if there 
were Asians present.  Finally, the examiner opined that, if 
the veteran received treatment on a regular basis, the 
veteran might be able to find gainful employment, providing 
the job would be a low stress one.

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected PTSD does not 
warrant an increased rating and is appropriately rated as 30 
percent rating under Diagnostic Code 9411.  The Board notes 
that the medical evidence, at most, demonstrates that the 
veteran's service-connected PTSD results in an occasional 
decrease in work efficiency and a rating in excess of 30 
percent is not warranted.  

In this case, the evidence shows that the veteran has been 
oriented to person, time, and place.  He does have sleeping 
problems, and flashbacks.  His affect was not entirely 
congruent with his own report.  Nevertheless, this evidence 
certainly does not demonstrate that his PTSD results in such 
impairment with reduced reliability and productivity as to 
warrant an increased (50 percent) rating.  He does not have a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, or impairment 
of short- or long-term memory to the point that he can only 
remember highly learned material or forgets to complete 
tasks.  PTSD does not impair his judgment or abstract 
thinking, and he does not have disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships to the degree contemplated by 
the 30 percent rating.  In fact, by his own admission he is 
very close to his family and involved in his community.  

The evidence reflects that he lives with others and generally 
functions well, even though he was unemployed at the time of 
the most recent examination.  Consequently, despite the GAF 
scores provided by earlier VA physicians in 1998, the veteran 
generally does not experience the symptoms typical of the 50 
percent rating.  Diagnostic Code 9411.  He has reported his 
mood being "up and down," but his problems are best 
characterized by the rating criteria for the 30 percent 
rating, namely, suspiciousness, and chronic sleep impairment.  
Id.  Moreover, the Board finds it significant that he has not 
lost a job because of psychiatric symptomatology.  Rather, it 
was noted that, in the past he was not able to work due to 
his heart condition or leg problems.  Although the July 2002 
VA examiner placed limitations on the environments in which 
the veteran would be able to work, there were no significant 
limitations placed on the veteran being unable to work due to 
PTSD.  Indeed, the criteria for the 50 percent rating 
specifically refer to problems beyond what the veteran has 
experienced.  Consequently, while the veteran has on occasion 
been found to experience a symptom typical of the 50 percent 
rating such as a disturbance of motivation or mood, his 
disability picture more nearly approximates the criteria for 
the 30 percent rating.  38 C.F.R. § 4.7 (2002).  Moreover, 
his GAF score of 65 has been indicative of a mild level of 
disability.  Given, the veteran's history and GAF scores, the 
Board finds that a disability picture characterized by a 30 
percent rating is appropriate.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his hearing testimony 
and written statements to the RO.  While a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his or her belief as to its current 
severity under pertinent rating criteria or the nature of the 
service-connected pathology is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher rating than the 
30 percent rating assigned, suggesting a claim for an 
extraschedular evaluation, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take problems such 
as experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  




II.  TDIU

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2002).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2002).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2002).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2002).  Factors to be 
considered are the veteran's education and employment history 
and loss of use of work-related functions due to pain.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2002); see 38 C.F.R. § 
4.19 (2002) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2002); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The record establishes that the veteran's formal application 
for TDIU (VA Form 21-8940) was received in May 1999.  Here, 
the veteran's service-connected disabilities in this case 
consist of PTSD, evaluated as 30 percent disabling, and 
diabetes mellitus II, evaluated as 20 percent disabling.  The 
veteran's combined disability rating is 40 percent.  
Therefore, the veteran's disability evaluations do not meet 
the percentage requirements of 38 C.F.R. § 4.16(a), in that 
the combined disability rating is less than 70 percent, and 
none of the veteran's service-connected disabilities is at 
least 40 percent disabling.  

Nevertheless, it should be pointed out that the veteran may 
be entitled to TDIU on an extraschedular basis if it is 
established that he is unable to secure or follow 
substantially gainful employment as a result of service-
connected disability.  38 C.F.R. § 4.16(b).  Consequently, an 
issue before the Board is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Moreover, an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. 
§§ 4.14, 4.19.  In making its determination, VA considers 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In the veteran's case, he reported that he received two years 
of a high school education.  He reported working as a truck 
driver until 1988, when he became unemployed for two years as 
a result of pulling tendons in his leg.  Then, he worked on a 
full-time basis as a guard until July 1992, when his heart 
disability prevented him from continuing his employment.  
There is evidence that he was awarded SSA disability benefits 
because of an inability to maintain such employment.  In this 
regard, SSA records indicate that the veteran was found to be 
disabled due to coronary artery disease in a July 1993 
disability determination.  In reaching a decision, the 
Administrative Law Judge relied on a July 1992 private 
physician's opinion reflecting that the veteran was totally 
and permanently disabled due to his heart condition. 

When examined by VA in September 2001, the veteran's diabetes 
mellitus II was not well controlled.  He was required to take 
insulin, which the veteran reported caused him no side 
effects.

Based on a review of the record, there is no indication that, 
after the veteran last worked full time in July 1992, he was 
unable to work due solely to his service-connected 
disabilities.  In fact, medical evidence reflects that, when 
seen by a private physician in July 1992, it was the 
veteran's non-service-connected heart disability that the 
examiner found to cause total disability.  Thereafter, the 
veteran himself reported, most recently at a VA examination 
in July 2002, that he had not worked since 1992 due to his 
heart trouble.  What is significant is that neither the 
veteran nor the examiner indicated that the veteran was 
incapable of employment due to service-connected 
disabilities.  In fact, with respect to service-connected 
diabetes mellitus II, which was noted in September 2001 to 
not be well controlled, there is no indication in the record 
that diabetes mellitus II affected the veteran's  
employability or that medication had had any side effects.  
Moreover, the July 2002 VA examiner specifically opined that 
although PTSD limited the environments in which the veteran 
could work, the fact is that the veteran's PTSD did not 
prevent him from working. 

Again, the Board notes that there is no medical evidence in 
the record suggesting that the veteran is unemployable due 
solely to service-connected disability.  No doctor expressed 
the opinion suggested by the veteran.  The veteran's 
statements, while providing evidence of his own perspective 
regarding employability, are not helpful on the ultimate 
issue because medical evidence is needed to determine the 
issue of unemployability, and there is no indication in the 
record that the veteran has the expertise to provide such a 
medical opinion.

In summary, the Board finds that entitlement to TDIU is 
denied because the veteran has not been found unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities alone.  In other 
words, the combined effect of service-connected disabilities 
does not rise to the level of unemployability in the 
veteran's case.  The weight of the aforementioned evidence is 
such that a total disability evaluation based on individual 
unemployability is not warranted.  Because the probative 
evidence against the claim outweighs the evidence in favor of 
the claim, the benefit-of-the-doubt rule does not apply, and 
the veteran's claim is denied.  

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board has 
also considered the final regulations that VA issued to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, (with exceptions not pertinent here).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claim for an 
increased rating or TDIU and of the elements necessary to be 
granted the benefit sought.  Initially, the RO notified the 
veteran in January 2000, by rating action and a letter, of 
the denials of an increased rating and TDIU, and the bases 
for the decisions.  He submitted his notice of disagreement 
and was provided a statement of the case (SOC) in April 2001 
that addressed the entire development of his claims up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, particularly the laws applicable to the 
increased rating claim and TDIU, and discussed the 
application of the evidence to the veteran's claims.  

In considering the VCAA, the Board remanded the veteran's 
claims in November 2001.  Such development included directing 
the RO to notify the veteran of the VCAA and consider the 
application of the VCAA to the veteran's claims as well as 
obtaining a medical opinion.  Furthermore, the RO wrote to 
the veteran in January 2002 and informed him of the VCAA and 
of VA's duty to assist him in the development of his claims.  
The need for specific evidence from the veteran was discussed 
and the veteran was informed that he could request assistance 
in obtaining any outstanding evidence.  

The veteran was provided a supplemental SOC (SSOC) in October 
2002, which reviewed the accumulated evidence and restated 
the bases for the denial of his claims.  This document 
notified the veteran of the development of his claims, the 
type of evidence needed to prove his claims, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In doing so, VA also provided the 
veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  The RO informed the veteran that VA had considered 
a July 2002 VA examination report as well as both of the 
veteran's service-connected disabilities - PTSD and diabetes 
mellitus II in considering his claims. 

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claims.  He also has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 Vet. 
App. at 187.  

In addition, the Board notes that the VCAA notification 
letter sent to the veteran in January 2002 complied with the 
recent holding of Disabled Am. Veterans, v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV) with regards to 
the veteran's claims of entitlement to an increased rating 
and TDIU.  In DAV, the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid to the extent it provided a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which allows a claimant one year to 
submit evidence.  In this case, a letter informing the 
veteran of the VCAA was sent to the veteran by the RO, not 
the Board, in January 2002.  The RO also notified the veteran 
of the VCAA in the October 2002 SSOC.  These documents 
collectively show that the RO notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Given 
that it does not appear that the veteran has any further 
pertinent evidence to submit as to these issues, adjudication 
of his claims by the Board is proper.  In fact, after having 
received the October 2002 SSOC, the veteran's representative 
affirmatively noted that the RO had complied with the Board's 
October 2001 remand, and had completed all required 
development.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)). 

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims, 
including his VA treatment records and private medical 
records.  VA also obtained the veteran's SSA records used in 
the veteran's July 1993 SSA determination.  38 C.F.R. 
§ 3.159.  The veteran and his wife also provided testimony at 
a personal hearing at the RO.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations in September 2001 and July 2002, and VA 
examiners provided findings regarding the severity of the 
veteran's service-connected disabilities.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  In fact, his representative has affirmatively responded 
that the veteran has no further evidence to offer as 
evidenced in a statement the representative submitted in 
April 2003.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

An increased rating for PTSD is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

